 



FIFTH AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Fifth
Amendment”) is entered into and effective as of the Fifth Amendment Closing Date
(as defined below) among ENERJEX RESOURCES, INC., a Nevada corporation
(“Parent”), ENERJEX KANSAS, INC. (f/k/a Midwest Energy, Inc.), a Nevada
corporation (“EnerJex Kansas”), DD ENERGY, INC., a Nevada corporation (“DD
Energy”), Working Interest, LLC, a Kansas limited liability company (“Working
Interest”), BLACK SABLE ENERGY, LLC, a Texas limited liability company (“Black
Sable”; together with Parent, EnerJex Kansas, DD Energy and Working Interest,
collectively, “Original Borrowers”), BLACK RAVEN ENERGY, INC., a Nevada
corporation (“Black Raven”) and ADENA, LLC, a Colorado limited liability company
(“Adena”; together with the Original Borrowers and Black Raven, collectively,
“Borrowers” and each, a “Borrower”) and TEXAS CAPITAL BANK, N.A., a national
banking association, as a Bank, L/C Issuer and Administrative Agent (in such
latter capacity and together with its successors and permitted assigns in such
capacity the “Administrative Agent”), and the several banks and financial
institutions from time to time parties to the Credit Agreement, as defined below
(the “Banks”). Capitalized terms used but not defined in this Fifth Amendment
have the meaning given them in the Credit Agreement.

 

RECITALS

 

A. Original Borrowers, Administrative Agent, L/C Issuer and Banks previously
entered into that certain Amended and Restated Credit Agreement dated as of
October 3, 2011, as amended by that certain First Amendment to Amended and
Restated Credit Agreement dated as of December 14, 2011, that certain Second
Amendment to Amended and Restated Credit Agreement dated as of August 31, 2012,
that certain Third Amendment to Amended and Restated Credit Agreement dated as
of November 2, 2012, and that certain Fourth Amendment to Amended and Restated
Credit Agreement dated as of January 24, 2013 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).

 

B. Pursuant to the Credit Agreement, Original Borrowers previously executed and
delivered an Amended and Restated Note dated October 3, 2011 (the “Original
Note”), payable to the order of each Bank in the face principal amount of Fifty
Million and No/100 Dollars ($50,000,000) and certain other Loan Documents.

 

C. Parent desires to enter into that certain Agreement and Plan of Merger dated
July 23, 2013 (the “Merger Agreement”) by and among Parent, BRE Merger Sub,
Inc., a Delaware corporation (“Merger Sub”), Black Raven and West Coast
Opportunity Fund, LLC, a Delaware limited liability company (“West Coast”)
pursuant to which (a) Parent will purchase all of the outstanding Equity
Interests of Black Raven (the “Stock Sale”) and (b) Black Raven will merge with
and into Merger Sub with Black Raven continuing as the surviving corporation
(the Stock Sale, together with the Merger Agreement, the transactions
contemplated therein and all of the aforementioned transactions, collectively,
the “Merger Transaction”).

 



 

 

 

D. Concurrent with the closing of the Merger Transaction, (a) West Coast will
release all of the Liens, security interests and other rights previously granted
to or in favor of it by Black Raven, Adena and PRB Gathering, Inc., a Colorado
corporation (“PRB”) (the “West Coast Lien Releases”) and (b) Carlyle Energy
Mezzanine Opportunities Fund, L.P., Carlyle Energy Mezzanine Opportunities
Fund-A, L.P. and CEMOF Coinvestment, L.P. (collectively, “Carlyle”; together
with West Coast, collectively, the “Lien Holders”) will release all of the
Liens, security interests and other rights previously granted to or in favor of
them by Black Raven, Adena and PRB (the “Carlyle Lien Releases”; together with
the West Coast Lien Releases, collectively, the “Lien Releases”).

 

E. As a result of the Merger Transaction, (a) Black Raven will become a direct
Subsidiary of Parent and (b) Parent will hold 100% of Black Raven’s
then-outstanding Equity Interests.

 

F. Each of Adena and PRB is a wholly-owned Subsidiary of Black Raven.

 

G. Adena holds record title to certain Oil and Gas Properties located in the
State of Colorado, including, without limitation, the Adena Assets (as defined
below).

 

H. Borrowers have requested that Administrative Agent and Banks consent to the
Merger Transaction.

 

I. Administrative Agent and Banks desire to consent to the Merger Transaction
subject to (a) Black Raven and Adena joining the Credit Agreement as borrower
parties in accordance with Section 6.13 of the Credit Agreement, (b) Adena
granting Liens on the Adena Assets, (c) the Lien Holders releasing the Lien
Releases and terminating or assigning to Parent the debt secured by such Lien
Releases, (d) Parent granting a Lien on all of Parent’s Equity Interests in
Black Raven, (e) Black Raven granting a Lien on all of Black Raven’s Equity
Interests in Adena and PRB and (f) the terms and conditions set forth herein.

 

J. Pursuant to such joinder, the Original Note will be replaced with that
certain Second Amended and Restated Note dated as of the Fifth Amendment Closing
Date executed and delivered by Borrowers, payable to the order of each Bank in
the aggregate face principal amount of One Hundred Million and No/100 Dollars
($100,000,000) (the “New Note”).

 

K. Borrowers, Administrative Agent, L/C Issuer and Banks have agreed to amend
the Credit Agreement, subject to the terms and conditions of this Fifth
Amendment.

 

AGREEMENT

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the undersigned hereby agree as follows:

 

I. Joinder Agreement.

 

A. Joinder of Black Raven and Adena. In connection with Section 6.13 of the
Credit Agreement, Black Raven and Adena hereby unconditionally and irrevocably
(a) join the Credit Agreement as a party thereto and shall have all the rights
of a Borrower and assumes all the obligations of a Borrower under the Credit
Agreement and the other Loan Documents to which the other Borrowers are a party,
(b) agree to be bound by the provisions of the Credit Agreement or such other
Loan Documents as if Black Raven and Adena had been an original party to the
Credit Agreement or such other Loan Documents, and (c) confirm that, after
joining the Credit Agreement and the other Loan Documents as set forth above,
the representations and warranties set forth in the Credit Agreement and the
other Loan Documents with respect to Black Raven and Adena are true and correct
in all material respects as of the date of this Fifth Amendment and that no
Default has occurred and is continuing. Each reference to a “Borrower” under the
Credit Agreement and all other Loan Documents shall be deemed to include each of
Black Raven and Adena except to the extent the context requires reference only
to another particular Borrower.

 



2

 

 

B. Black Raven and Adena Representations and Warranties. Each of Black Raven and
Adena (a) represents and warrants to the Administrative Agent and the Banks that
this Fifth Amendment (i) has been duly authorized, executed and delivered by it
by all requisite Corporate Action and (ii) constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms (subject
to applicable Debtor Relief Laws and subject, as to enforceability, to equitable
principles of general application (regardless of whether enforcement is sought
in a proceeding in equity or at law)) and (b) agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Borrower.

 

II. Specific Amendments to Credit Agreement.

 

A. Article I, Definitions, of the Credit Agreement is hereby amended by adding
the following definitions in their proper alphabetical order:

 

“Adena” is defined in the Preamble to the Fifth Amendment.

 

“Adena Assets” shall mean all assets of Adena, whether real or personal or
mixed, tangible or intangible, direct or indirect, including without limitation,
those certain Oil and Gas Properties and all other property associated therewith
owned by Adena, as set forth on Exhibit A attached to the Fifth Amendment.

 

“Adena Collateral” shall mean the Adena Assets in which a Lien is granted or to
be granted pursuant to the Collateral Documents.

 

“Black Raven” is defined in the Preamble to the Fifth Amendment.

 

“Conforming Borrowing Base” means, as of the Fifth Amendment Closing Date,
$36,500,000.

 

“Fifth Amendment” means the Fifth Amendment to Amended and Restated Credit
Agreement dated effective as of the Fifth Amendment Closing Date by and among
Borrowers, Administrative Agent, L/C Issuer and Banks.

 

“Fifth Amendment Closing Date” means September 30, 2013.

 

“Merger Transaction” is defined in Recital C to the Fifth Amendment.

 



3

 

 

“Nonconforming Borrowing Base” means, as and when determined, the positive
difference, if any, between the Borrowing Base and the Conforming Borrowing
Base.

 

“PRB” is defined in Recital F to the Fifth Amendment.

 

Article I, Definitions, of the Credit Agreement is hereby amended by revising
the following definitions in their entirety as follows:

 

“Borrowing Base Utilization Percentage” means the ratio, expressed as a
percentage, of (a) the Aggregate Outstanding Credit Exposure to (b) the
Conforming Borrowing Base.

 

“Collateral” shall mean the assets of Borrowers and each of the Loan Parties,
including, without limitation, the Adena Collateral, whether real or personal or
mixed, tangible or intangible, in which a Lien is granted or purported to be
granted pursuant to the Collateral Documents or the Existing Collateral
Documents.

 

“Floating Rate” means a per annum interest rate determined by reference to the
following schedule:

 

Eurodollar Rate + Eurodollar Margin at Borrower’s option pursuant to Section
2.02,

 

or

 

Base Rate + Base Rate Margin at Borrower’s option or by default pursuant to
Section 2.02.

 

“Intercreditor Agreement” means (a) that certain Amended and Restated
Intercreditor Agreement dated September 5, 2013 (as amended by that certain
First Amendment thereto dated as of the Fifth Amendment Closing Date) by and
among Administrative Agent, Borrowers, BP Energy Company, Inc. and Cargill,
Incorporated, and (b) any other Intercreditor Agreement among Administrative
Agent, a Borrower and an Approved Counterparty, executed in connection with
Permitted Swap Contracts on terms and conditions satisfactory to Administrative
Agent providing for, amongst other things, the sharing of pari passu Liens on
the Collateral to secure the Total Obligations, which form of Intercreditor
Agreement shall be in form mutually agreeable to Administrative Agent, a
Borrower and an Approved Counterparty.

 

“Letter of Credit Limit” means with regard to the Letters of Credit issued under
Section 2.03, an amount equal to $2,000,000.

 



4

 

 

“Margin/Fee Table” means the following table:

 

  Borrowing Base Utilization Percentage Applicable Margin Commitment
Fee L/C
Fee Eurodollar
Margin Base Rate Margin Level 1   >100% 4.500% 3.500% 0.500% 2.750% Level 2 >
75%≤ 100% 3.000% 2.000% 0.500% 2.750% Level 3 > 50% ≤ 75% 2.750% 1.750% 0.500%
2.750% Level 4 > 25% ≤ 50% 2.500% 1.500% 0.500% 2.750% Level 5 ≤ 25% 2.250%
1.250% 0.500% 2.750%

 

B. Section 2.04, Borrowing Base Determination, of the Credit Agreement is hereby
amended by deleting Subsection (a) in its entirety and replaced it with
following:

 

(a) The Borrowing Base in effect as of the Fifth Amendment Closing Date is
$38,000,000 relative to the Proved Reserves attributable to the Borrowing Base
Oil and Gas Properties and the Monthly Borrowing Base Reduction is $0.00. The
Borrowing Base shall be automatically reduced on the first day of each month by
the Monthly Borrowing Base Reduction beginning October 1, 2013. The Borrowing
Base and the Monthly Borrowing Base Reduction shall be re-determined from time
to time pursuant to the provisions of this Section.

 

C. Section 2.04, Borrowing Base Determination, of the Credit Agreement is hereby
amended by adding the following proviso to the end of the penultimate sentence
of Subsection (b) thereof:

 

; provided further that, notwithstanding the foregoing, the Borrowing Base shall
be automatically redetermined at any time and from time to time as a result of
redetermination of the Nonconforming Borrowing Base in accordance with Section
2.04(g) below.

 

D. Section 2.04, Borrowing Base Determination, of the Credit Agreement is hereby
amended by adding the following new Subsection (g) to the end thereof:

 

(g) Notwithstanding anything to the contrary in this Agreement, the
Nonconforming Borrowing Base may be redetermined by the Administrative Agent and
the Banks at any time and from time to time and such redetermination shall be
effective immediately upon notice to Borrowers.

 

E. Section 6.11, Use of Proceeds, of the Credit Agreement is hereby amended by
replacing the text thereof with the following text:

 

Use the proceeds of the Loans for (a) the transaction costs, fees and expenses
related to this Agreement and the transactions contemplated hereby, (b) the
acquisition, development and exploration of the Borrowing Base Oil and Gas
Properties, (c) capital expenditures, (d) the Merger Transaction and transaction
costs, fees and expenses related thereto, (e) general corporate purposes that
are of customary, recurring types in the oil and gas exploration and production
business and (f) Letters of Credit, in each case, not in contravention of any
Law or of any Loan Document. Notwithstanding the foregoing, proceeds of the
Loans may only be used by or for the benefit of, or on behalf of, PRB with the
prior written consent of Administrative Agent and Banks.

 



5

 

 

F. Section 6.27, Removal as Operator and Subordination of Liens, of the Credit
Agreement is hereby amended by replacing the text thereof with the following
text:

 

Until the Obligations have been paid in full and the Commitments terminated, and
notwithstanding anything in any other document to the contrary, Borrowers will,
and will cause any Affiliate (including EnerJex Kansas and Black Raven) to,
immediately resign and remove itself as the operator of the Borrowing Base Oil
and Gas Properties upon the written request of Administrative Agent if an Event
of Default has occurred and is continuing under the Credit Agreement or any
other Loan Document. If Borrowers or any such Affiliate (including EnerJex
Kansas and Black Raven) is removed as operator pursuant to this Section 6.27,
Borrowers will, and will cause any Affiliate (including EnerJex Kansas and Black
Raven) to, (a) immediately take any and all actions reasonably requested by
Administrative Agent or its designee to facilitate a smooth transition of
operatorship from Borrowers or any such Affiliate to a successor operator
approved by Administrative Agent, (b) refrain from taking any action to oppose,
delay or otherwise hinder the efforts of that successor operator to assume
operatorship of the Borrowing Base Oil and Gas Properties, and (c) fully
cooperate in good faith with all such efforts by Administrative Agent to pursue
foreclosure and/or other rights and remedies available to Administrative Agent
by law, equity or otherwise. Additionally, EnerJex Kansas and Black Raven agree
that so long as any of Obligations remain outstanding, EnerJex Kansas’ and Black
Raven’s Liens in and to any of the Collateral pursuant to any Operating
Agreement, or at law or in equity or otherwise (the “Subordinated Liens”) are
and shall be subordinate in priority to the Liens of the Administrative Agent in
the Collateral under the Loan Documents for the benefit of the Banks,
notwithstanding the date, manner or order of grant, attachment or perfection of
any of the Subordinated Liens or the Liens granted under the Loan Documents.
Notwithstanding any provision of applicable Law, the Loan Documents or the
documents evidencing the Subordinated Liens or any other circumstance
whatsoever, EnerJex Kansas and Black Raven agree that: (i) any Lien on the
Collateral securing any Obligations now or hereafter held by or on behalf of the
Administrative Agent or any agent or trustee therefor, regardless of how
acquired, whether by grant, possession, statute, operation of law, subrogation
or otherwise, shall be senior in all respects and prior to any Subordinated Lien
and (ii) any Lien on the Collateral now or hereafter held by or on behalf of
EnerJex Kansas, Black Raven or any agent or trustee therefor regardless of how
acquired, whether by grant, possession, statute, operation of law, subrogation
or otherwise, shall be junior and subordinate in all respects to all Liens on
the Collateral securing the Obligations.

 



6

 

 

G. Section 7.02, Investments, of the Credit Agreement is hereby amended by (a)
deleting the “and” at the end of Section 7.02(e), (b) replacing the “.” at the
end of Section 7.01(f) with “; and”, and (c) adding the following new Section
7.02(g) to the end thereof:

 

(g) Investments in connection with the Merger Transaction.

 

H. Section 7.12(b), Funded Debt to EBITDAX Ratio, of the Credit Agreement is
hereby deleted in its entirety and replaced with the following:

 

(b) Funded Debt to EBITDAX Ratio. Permit, as of the last day of each fiscal
quarter, commencing with the fiscal quarter ending March 31, 2014, the ratio of
Funded Debt to Borrowers’ and their Subsidiaries’ consolidated EBITDAX for that
preceding quarter to be greater than 4.50:1.00. For the purpose of calculating
the foregoing ratio, EBITDAX will be annualized by: (i) multiplying by 4 for the
three-month period ending March 31, 2014, (ii) multiplying by 2 for the
six-month period ending June 30, 2014, and (iii) multiplying by 1.33 for the
nine-month period ending September 30, 2014. For the twelve-month period ending
December 31, 2014, and for each period thereafter, EBITDAX will be calculated
based on actual EBITDAX for the previous four fiscal quarters.

 

I. Section 7.12(c), Interest Coverage Ratio, of the Credit Agreement is hereby
deleted in its entirety and replaced with the following:

 

(c) Interest Coverage Ratio. Permit, as of the last day of each fiscal quarter,
commencing with the fiscal quarter ending March 31, 2014, the ratio of
Borrowers’ and their Subsidiaries’ consolidated EBITDAX for each fiscal quarter
to Interest Expense for that quarter to be less than 3.00:1.00. For the purpose
of calculating the foregoing ratio, EBITDAX will be annualized by: (i)
multiplying by 4 for the three-month period ending March 31, 2014,
(ii) multiplying by 2 for the six-month period ending June 30, 2014, and (iii)
multiplying by 1.33 for the nine-month period ending September 30, 2014. For the
twelve-month period ending December 31, 2014, and for each period thereafter,
EBITDAX will be calculated based on actual EBITDAX for the previous four fiscal
quarters.

 

J. Section 9.01(c), Other Covenants, of the Credit Agreement is hereby deleted
in its entirety and replaced with the following:

 

(c) Other Covenants. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty days after Borrowers receive written notice thereof from
Administrative Agent or any event of default occurs and is continuing under any
other Loan Document for thirty (30) days after Borrowers receive written notice
thereof from Administrative Agent; or

 



7

 

 

III. Amendments to Exhibits to Credit Agreement. Exhibit A attached to the
Credit Agreement is hereby supplemented by adding the Borrowing Base Oil and Gas
Properties described on Exhibit A attached to this Fifth Amendment and each
reference in any Loan Document to such Exhibit A shall include and incorporate
the Exhibit A attached to this Fifth Amendment. Exhibit C attached to the Credit
Agreement is hereby deleted in its entirety and replaced with Exhibit C attached
to this Fifth Amendment. Each reference in any Loan Document to such Exhibit C
shall be deemed to refer to Exhibit C attached to this Fifth Amendment.

 

IV. Schedules to Credit Agreement. Upon satisfaction of all conditions precedent
set forth in Article VII of this Fifth Amendment, Schedules 1.01, 5.13, 5.19,
5.21 and 5.24 attached to the Credit Agreement are hereby deleted in their
entirety and replaced with Schedules 1.01, 5.13, 5.19, 5.21 and 5.24 attached to
this Fifth Amendment and each reference in the Loan Documents to such Schedules
shall be deemed to refer to Schedules 1.01, 5.13, 5.19, 5.21 and 5.24 attached
to this Fifth Amendment.

 

V. Consent to Certain Transactions. Subject to the terms of this Fifth
Amendment, Administrative Agent and Banks hereby consent to (a) the Merger
Transaction and (b) the joinder of Black Raven and Adena as Borrowers under the
Credit Agreement pursuant to Section 6.13 of the Credit Agreement.

 

VI. Limited Waiver. Subject to the other terms and conditions set forth herein,
Administrative Agent and Banks hereby waive Borrowers’ compliance with, and any
resulting Event of Default arising from Borrowers’ failure to comply with, the
financial covenant set forth in Section 7.12(b) (Funded Debt to EBITDAX Ratio)
solely in relation to the fiscal quarter ending September 30, 2013. The waiver
granted hereunder does not indicate an intent to establish any course of dealing
between Administrative Agent, Banks and Borrowers with regard to future waivers,
consents, agreements to forbear or any other modifications that may be
requested. Administrative Agent’s and Banks’ agreement to the waiver herein
should not be construed as an indication that Administrative Agent and Banks
would be willing to agree to any further or future consents, waivers, agreements
to forbear or any modifications to any of the terms of the Credit Agreement or
other Loan Documents, or any Events of Default or Defaults that may exist or
occur thereunder.

 

VII. Conditions Precedent to Fifth Amendment. This Fifth Amendment shall be
effective once each of the following conditions have been satisfied in
Administrative Agent’s sole discretion on or before the Fifth Amendment
Effective Date:

 

A.Borrowers, Administrative Agent and Banks shall have executed and delivered
this Fifth Amendment (including, without limitation, all schedules, exhibits and
annexes to be attached hereto and incorporated herein);

 



8

 

 

B.Borrowers shall have executed and delivered the New Note;

 

C.Black Raven, Adena and the other Borrowers shall have executed and delivered
Collateral Documents covering, among other things, the Adena Collateral,
Parent’s Equity Interests in Black Raven and Black Raven’s Equity Interests in
each of Adena and PRB;

 

D.Adena shall have executed and delivered Transfer Order Letters;

 

E.To the extent certificated, Borrowers shall have delivered to Administrative
Agent new or replacement stock certificates evidencing (a) Parent’s Equity
Interests in Black Raven and (b) Black Raven’s Equity Interests in each of Adena
and PRB, in each instance, together with executed stock powers in favor of the
Administrative Agent;

 

F.Borrowers shall have delivered executed copies of the Stock Sale, the Merger
Agreement and all other documents, certificates and other agreements executed
and/or delivered in connection with the Merger Transaction, each in form and
content satisfactory to Administrative Agent;

 

G.Borrowers shall have delivered to Administrative Agent evidence satisfactory
to Administrative Agent in its sole discretion that the Merger Transaction has
been consummated and all conditions therein have been satisfied, unless waived
by Administrative Agent in writing;

 

H.Borrowers shall have delivered to Administrative Agent the Lien Releases and
such other evidence of the termination or assignment to Parent of the Lien
Holders’ debt, each in form and content satisfactory to Administrative Agent;

 

I.Borrowers shall have delivered to Administrative Agent evidence, satisfactory
to Administrative Agent in its sole discretion, that Borrowers have entered into
Permitted Swap Contracts covering sufficient notional volumes of Borrowers’
reasonably anticipated Proved Developed Producing Reserves for the calendar
years 2014 and 2015.

 

J.Borrowers shall have delivered to Administrative Agent such other documents as
Administrative Agent may request, including without limitation, (a) an insurance
certificate providing proof of insurance for Black Raven, Adena and PRB and
their respective properties and (b) proper officer’s certificate and corporate
resolutions of Black Raven and Adena approving and adopting, among other things,
(i) the Stock Sale, the Merger Agreement and the other transactions related to
the Merger Transaction and (ii) the joinder to the Credit Agreement, the
execution and delivery of this Fifth Amendment and the other Loan Documents
contemplated herein and the granting of Lien, security interests and other
rights thereunder in favor of the Administrative Agent for the benefit of the
Banks, in each case, in form and content satisfactory to Administrative Agent;

 



9

 

 

K.Administrative Agent shall have received a favorable opinion of counsel to the
Loan Parties, addressed to Administrative Agent, as to such matters concerning
the Loan Parties, this Fifth Amendment and the other Loan Documents, in form and
content satisfactory to Administrative Agent;

 

L.Borrowers shall have paid, in immediately available funds, to the
Administrative Agent (i) a facility fee in the amount of $138,750 in connection
with the increased Borrowing Base on such date, and (ii) an engineering fee in
the amount of $2,500; and

 

M.Administrative Agent shall have received, in form and content satisfactory to
it, such other assurances, certificates, documents or consents related to the
foregoing as Administrative Agent may request.

 

VIII. Representations, Warranties and Covenants. Borrowers represent and warrant
to Administrative Agent and Banks that (a) they possess all requisite Corporate
Power and authority to execute, deliver and comply with the terms of this Fifth
Amendment, (b) this Fifth Amendment has been duly authorized and approved by all
requisite Corporate Action on the part of the Borrowers, (c) no other consent of
any Person (other than Administrative Agent and Banks) is required for this
Fifth Amendment to be effective, (d) the execution and delivery of this Fifth
Amendment does not violate their Governing Documentation, (e)  the
representations and warranties in each Loan Document to which they are a party
are true and correct in all material respects on and as of the Fifth Amendment
Closing Date as though made on the Fifth Amendment Closing Date, (f)  except as
may be addressed in this Fifth Amendment, they are in full compliance with all
covenants and agreements contained in each Loan Document to which they are a
party, (g) no Event of Default or Default has occurred and is continuing, (h)
except as may be addressed in this Fifth Amendment, no exhibit or schedule to
the Credit Agreement is required to be supplemented, amended or modified in
connection with the transactions contemplated by this Fifth Amendment or any
other matters occurring prior to the Fifth Amendment Closing Date and (i) they
have delivered true, correct and complete copies of all documents associated, or
delivered in connection, with, or contemplated in the Merger Transaction. In
particular, but without limiting the generality of the foregoing, Exhibit A
attached to the Credit Agreement, as amended by this Fifth Amendment or any
prior amendment, describes all of Borrowers’ Borrowing Base Oil and Gas
Properties. The representations and warranties made in this Fifth Amendment
shall survive the execution and delivery of this Fifth Amendment. No
investigation by Administrative Agent or any Bank is required for Administrative
Agent or any Bank to rely on the representations and warranties in this Fifth
Amendment.

 

IX. Scope of Amendment; Reaffirmation; Release. All references to the Credit
Agreement shall refer to the Credit Agreement as amended by this Fifth
Amendment. Except as affected by this Fifth Amendment, the Loan Documents are
unchanged and continue in full force and effect. However, in the event of any
inconsistency between the terms of the Credit Agreement (as amended by this
Fifth Amendment) and any other Loan Document, the terms of the Credit Agreement
shall control and such other document shall be deemed to be amended to conform
to the terms of the Credit Agreement. Borrowers hereby reaffirm their
obligations under the Loan Documents to which they are a party to and agree that
all Loan Documents to which they are a party to remain in full force and effect
and continue to be legal, valid, and binding obligations enforceable in
accordance with their terms (as the same are affected by this Fifth Amendment).
Borrowers hereby release, discharge and acquit Administrative Agent, L/C Issuer
and Banks from any and all claims, demands, actions, causes of action, remedies,
and liabilities of every kind or nature (including without limitation, offsets,
reductions, rebates, or lender liability) arising out of any act, occurrence,
transaction or omission occurring in connection with the Credit Agreement and
the other Loan Documents prior to the Fifth Amendment Closing Date.

 



10

 

 

X. Miscellaneous.

 

(a) No Waiver of Defaults. Except as expressly provided herein, this Fifth
Amendment does not constitute (i) a waiver of, or a consent to, (A) any
provision of the Credit Agreement or any other Loan Document, or (B) any present
or future violation of, or default under, any provision of the Loan Documents,
or (ii) a waiver of Administrative Agent’s or any Bank’s right to insist upon
future compliance with each term, covenant, condition and provision of the Loan
Documents.

 

(b) Form. Each agreement, document, instrument or other writing to be furnished
to Administrative Agent under any provision of this Fifth Amendment, if any,
must be in form and substance satisfactory to Administrative Agent and its
counsel.

 

(c) Headings. The headings and captions used in this Fifth Amendment are for
convenience only and will not be deemed to limit, amplify or modify the terms of
this Fifth Amendment, the Credit Agreement, or the other Loan Documents.

 

(d) Costs, Expenses and Attorneys’ Fees. Borrowers agree to pay or reimburse
Administrative Agent on demand for all its reasonable out-of-pocket costs and
expenses incurred in connection with the preparation, negotiation, and execution
of this Fifth Amendment, including, without limitation, the reasonable fees and
disbursements of Administrative Agent’s counsel.

 

(e) Successors and Assigns. This Fifth Amendment shall be binding upon and inure
to the benefit of each of the undersigned and their respective successors and
permitted assigns.

 

(f) Multiple Counterparts. This Fifth Amendment may be executed in any number of
counterparts with the same effect as if all signatories had signed the same
document. All counterparts must be construed together to constitute one (1) and
the same instrument. This Fifth Amendment may be transmitted and signed by
facsimile or portable document file (pdf). The effectiveness of any such
documents and signatures shall, subject to applicable law, have the same force
and effect as manually-signed originals and shall be binding on Borrowers,
Administrative Agent, L/C Issuer and Banks. Administrative Agent may also
require that any such documents and signatures be confirmed by a manually-signed
original; provided that the failure to request or deliver the same shall not
limit the effectiveness of any facsimile document or signature.

 



11

 

 

(g) Governing Law. This Fifth Amendment and the other Loan Documents must be
construed, and their performance enforced, under Texas law.

 

(h) Entirety. THIS FIFTH AMENDMENT, THE CREDIT AGREEMENT, AND THE OTHER LOAN
DOCUMENTS CONSTITUTE A “LOAN AGREEMENT” AS DEFINED IN SECTION 26.02(A) OF THE
TEXAS BUSINESS AND COMMERCE CODE, AND REPRESENT THE FINAL AGREEMENT BETWEEN THE
PARTIES RELATING TO THE SUBJECT MATTER UNDER THIS FIFTH AMENDMENT AND UNDER
THOSE OTHER WRITTEN DOCUMENTS AND MAY NOT BE CONTRADICTED BY EVIDENCE OR PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

(Signature pages follow)

 

12

 

 

IN WITNESS WHEREOF, this Fifth Amendment is executed effective as of the Fifth
Amendment Closing Date.

 



  BORROWERS:               ENERJEX RESOURCES, INC.               By:            
Robert G. Watson, Jr.     Chief Executive Officer               ENERJEX KANSAS,
INC.               By:             Robert G. Watson, Jr.     Chief Executive
Officer               DD ENERGY, INC.               By:             Robert G.
Watson, Jr.     Chief Executive Officer               WORKING INTEREST, LLC    
          By:             Robert G. Watson, Jr.     Chief Executive Officer    
          BLACK SABLE ENERGY, LLC               By:             Robert G.
Watson, Jr.     Chief Executive Officer      



Signature Page to Fifth Amendment

   

 

 

  

        BLACK RAVEN ENERGY, INC.               By:             Robert G. Watson,
Jr.     Chief Executive Officer               – and –               ADENA, LLC  
            By:             Robert G. Watson, Jr.     Chief Executive Officer



 



Signature Page to Fifth Amendment





 



 

 

 



  ADMINISTRATIVE AGENT, L/C ISSUER   AND BANKS:               TEXAS CAPITAL
BANK, N.A.,   as Administrative Agent, L/C Issuer and   a Bank               By:
      W. David McCarver IV     Senior Vice President



 





Signature Page to Fifth Amendment



 

 

 

 

SCHEDULE 1.01

 

COMMITMENT AMOUNTS
AND AGGREGATE COMMITMENT AMOUNT

 



Bank

 

 

 

Percentage
Share

 

 

 

Commitment
Amount

 

 

 

 

 

Percentage Share of Letters of
Credit under the Letter of
Credit Limit

 

Texas Capital Bank, N.A. 100.0% $100,000,000 100.0% Aggregate Commitment Amount:
  $100,000,000  



  

Schedule 1.01

 

 

 

 

SCHEDULE 5.13

 

SUBSIDIARIES



 

Subsidiaries of EnerJex Resources, Inc.

 

1.EnerJex Kansas, Inc.

2.DD Energy, Inc.

3.Working Interest, LLC

4.Black Sable Energy, LLC

5.Black Raven Energy, Inc.

 

Subsidiaries of EnerJex Kansas, Inc.

 

None.

 

Subsidiaries of DD Energy, Inc.

 

None.

 

Subsidiaries of Working Interest, LLC

 

None.

 

Subsidiaries of Black Sable Energy, LLC

 

None.

 

Subsidiaries of Black Raven Energy, Inc.

 

1.Adena, LLC.

2.PRB Gathering, Inc.

  

Schedule 5.13

 

 

 

 

SCHEDULE 5.19

 

OIL AND GAS CONTRACTS

 

 

1.Month to month contract with Coeffeyville Resources (Oil) - EnerJex.

 

2.Month to month contract with Plains Marketing (Oil) - EnerJex

 

3.Month to Month with Plains Marketing (Oil) - Black Raven Energy

 

4.Month to Month with Western Operating (Gas) - Black Raven Energy

 

5.Month to Month with Sunoco (Oil) - Black Sable Energy (EnerJex Texas)

 

Schedule 5.19

 

 

 

 

SCHEDULE 5.21

 

PURCHASERS OF PRODUCTION

 

 

 

1.For Kansas Production:

 

Coffeyville Resources, LLC

A CVR Energy Company

10 E. Cambridge Circle, Ste. 250

Kansas City, KS 66103

(913) 982-0499

 

2.For Kansas Production:

 

Plains Marketing, L.P.

P.O. Box 4648 Houston, Texas 77210-4648(800) 772-7589

 

3.For Texas Production:

 

Sunoco Partners Marketing & Terminals

1 Fluor Daniel Drive

Sugarland, TX 77478

281-637-6200

 

4.For Colorado Production:

 

Plains Marketing L.P.

333 Clay Street, Ste 1600

Houston, TX 77002

 

5.For Colorado Production:

 

Western Operating Company

518 17th Street, Ste 200

Denver, CO 80202

 

Schedule 5.21

 

 

 

 

SCHEDULE 5.22

 

SWAP CONTRACTS

 

 

I.ISDA 1992 Master Agreement dated as of July 3, 2008, by and among Parent,
EnerJex Kansas and DD Energy and BP Corporation North America Inc., as Approved
Counterparty, together with the schedules, annexes and exhibits attached thereto
and each relevant transaction confirmation thereunder to the extent such parties
have disclosed the material terms thereof to Administrative Agent.

 

II.ISDA 1992 Master Agreement dated as of September 5, 2013, by and between
Parent, and Cargill, Incorporated, as Approved Counterparty, together with the
schedules, annexes and exhibits attached thereto and each relevant transaction
confirmation thereunder to the extent such parties have disclosed the material
terms thereof to Administrative Agent.

 

III.From time to time after the Closing Date and during the term of this
Agreement, Borrowers agree to enter into Swap Contracts and transactions
thereunder, which are permitted under the terms of this Agreement.

 

Schedule 5.22

   

 

 

 

SCHEDULE 5.24

 

MATERIAL AGREEMENTS; DEBT INSTRUMENTS

 

 

1.Option and Joint Development Agreement, as amended, dated August 11, 2011
among EnerJex Resources, MorMeg, LLC and Haas Petroleum, LLC and the Joint
Operating Agreement associated therewith, as amended.

 

2.Joint Development Agreement, as amended, dated December 31, 2010 among EnerJex
Resources, Haas Petroleum and Mormeg, LLC and the Joint Operating Agreement
associated therewith, as amended.

 

3.Participation Agreement, as amended, dated January 1, 2010 among Black Sable
Energy and various other participants and the Joint Operating Agreement
associated therewith, as amended.

 

4.Participation Agreement, as amended, dated May 1, 2009 among Black Sable
Energy and various other participants and the Joint Operating Agreement
associated therewith, as amended.

 



Schedule 5.24

 

 

 

 

EXHIBIT A

 

Borrowing Base Oil and Gas Properties

 



 

 

 

